DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed March 2, 2022, has been received and entered.
	Claims 18, 21-23, 26-28, 31, 32, and 35 are canceled.
	Claims 1-17, 19, 20, 24, 25, 29, 30, 33, 34, and 36 are pending.  Claims 1-13 are withdrawn.
	Claims 14-17, 19, 20, 24, 25, 29, 30, 33, 34, and 36 are examined on the merits.
	
Response to Amendment
	In the amendment filed March 2, 2022, claims 22, 23, 32, and 35 have been canceled but the claim text has been presented with a strike-through.  As set forth in 37 C.F.R. 1.121(c)(4), no claim text shall be presented for any canceled claim.  
	Additionally, the amendment filed March 2, 2022, has deleted the period at the end of claim 36.  However, the marking of this deletion has not been provided.  As set forth in 37 C.F.R. 1.121(c)(2), the markings to indicate the changes that have been made relative to the immediate prior version of the claims should be submitted. 

Claim Objections
Claims 14-17, 19, 20, 24, 25, 29, 30, 33, 34, and 36 are objected to because of the following informalities:  
Claim 14 is objected to because it recites “a third container downstream of second of said containers” in step a).  The word “the” or “said” should be inserted before the recitation “second of said containers.”  
Claim 14 is objected to because it recites “leukoreductions filter” in step a).  The specification instead recites “leukoreduction filter” at various instances (e.g., paragraph [00034] on page 17).  Therefore, the recitation “leukoreductions” should be changed to “leukoreduction.”
Additionally, claim 14 is objected to because it recites “at least said second containers” in step d).  The word “containers” in this recitation should be changed to “container.”
Since claim 14 is objected to, its dependent claims, claims 15-17, 19, 20, 24, 25, 29, 30, 33, 34, and 36, must be objected to.  
Claim 20 is objected to because it recites “one of said second part of said additive solution.”  The recitation “one of” is superfluous and should be deleted.
Claim 29 is objected to because it recites “said first and second of containers.”  To overcome the objection, the word “of” should be deleted or the word “said” should be inserted before the recitation “containers.”
Claim 36 is objected to because it does not end with a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17, 19, 20, 24, 25, 29, 30, 33, 34, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "said leukoreductions filter" in step a) regarding the subassembly.  There is insufficient antecedent basis for this limitation in the claim.  There is no prior recitation of a “leukoreductions filter” in the claim, and instead, there is prior recitation in step a) of a filter.  It is unclear whether there is only a single filter (“a filter downstream of said container for receiving said red blood cells” which is a leukoreductions filter) or two filters (“a filter downstream of said container for receiving said red blood cells” and the “leukoreductions filter”) in the subassembly.
Additionally, claim 14 is indefinite because it is unclear how the steps result in “combining said red blood cells with two parts of a red blood cell additive solution” as recited in the preamble of the claim (lines 1-2).  Step e) of the claim recites activating the press plate holding the second container to express therefrom a selected amount of the contents of the second container.  However, it is unclear that the contents of the second container are expressed to the third container (the container for receiving the red blood cells).  Even if it were clear that the contents of the second container (container containing a second part of the additive solution) are expressed to the third container, the steps of the claim do not make it clear that the first part of the additive solution is combined with the red blood cells.
Since claim 14 is indefinite, its dependent claims, claims 15-17, 19, 20, 24, 25, 29, 30, 33, 34, and 36, are rendered indefinite.  
Claim 16 is indefinite because it recites two incomplete steps:  step a) and step b).  Step a) recites combining the first part of the additive solution, but does not indicate with what it is combined.  Step b) recites “with said red blood cells in said container for receiving said red blood cells” which is an incomplete phrase.  It appears that claim 16 should be amended to delete “a)” and “b)” such that the claim recites “combining said first part of said additive solution with said red blood cells in said container for receiving said red blood cells.”  Since claim 16 is indefinite, its dependent claim, claim 17, is rendered indefinite.
Claim 19 is indefinite because the recitation “passing said red blood cells and said contents of said second container said filter” is confusing.  It is unclear how “passing said red blood cells and said contents of said second container” is related to “said filter.”  It appears the word “through” should be inserted after “said container.”  Additionally, it is unclear which filter of parent claim 14 is “said filter.”  Parent claim 14 recites a filter and a leukoreductions filter (see rejection of claim 14 above) which could be considered two distinct filters.  Since claim 19 is indefinite, its dependent claims, claims 20 and 30, are rendered indefinite.
Claims 20 and 30 are indefinite because it is unclear which filter of parent claim 14 is “said filter.”  Parent claim 14 recites a filter and a leukoreductions filter (see rejection of claim 14 above) which could be considered two distinct filters.  
Claim 25 recites the limitation "said third mixing container" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  Parent claim 14 does not recite a “third mixing container” or any “mixing container.”

Response to Arguments
Applicant’s arguments, filed March 2, 2022, with respect to the claim objections, the rejections under 35 U.S.C. 112(b), the rejection under 35 U.S.C. 103 of claims 14-17, 22-25, 29, and 32-36 as being unpatentable over Min `419 in view of Meryman, Johnson, and Beshel, the rejection under 35 U.S.C. 103 of claims 19 and 30 as being unpatentable over Min `419, Meryman, Johnson, and Beshel in further view of Reed, and the rejection under 35 U.S.C. 103 of claim 20 as being unpatentable over Min `419, Johnson, Beshel, and Reed in further view of Gibbs, have been fully considered and are persuasive.  In particular, the amendment of claim 14 has overcome the claim objections.  The rejections under 35 U.S.C. 112(b) have been overcome by the amendment of claim 14 or rendered moot by the cancelling of claims 23 and 35.  Regarding the rejections under 35 U.S.C. 103, Min `419 does not disclose the configuration of the filter downstream from all three containers wherein the first container contains a first part of an additive solution, a second container downstream from the first container and containing a second part of an additive solution, and a third container downstream from the second container and for receiving the separated red blood cells.  Instead, in Figure 2, Min `419 shows that the leukoreduction filter 22 would be considered upstream from the container 14 for collecting the red blood cells since it is in the flow path between the first container 12 for holding the source of the blood and the container 14 for collecting the final red blood cell product (paragraph [0036])  , Therefore, these claim objections and rejections have been withdrawn.  
However, upon further consideration, new grounds of rejection is made in view of the amendments to the claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651          

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651